Case 1:19-cr-00128-BAH Document5 Filed 04/18/19 Page 1 of 17

U.S. Department of Justice

Jessie K. Liu Brian A. Bencezkowski
United States Attorney Assistant Attorney General
District of Columbia Criminal Division

 

 

Judiciary Center Robert F. Kennedy Department of Justice Building
555 Fourth St, NW. Pennsylvania Avenue, NIV
Washington, D.C. 20530 Washington

April 15, 2019

David D. DiBari, Esq.
Clifford Chance US LLP
2001 K Street, NW ACR [78 (EA)

Washington, DC 20006

Re: United States v. UniCredit Bank AG

Dear Mr. DiBari:

This letter sets forth the full and complete plea offer to your client, UniCredit Bank AG
(hereinafter referred to as “your client” or “defendant”), from the Office of the United States
Attorney for the District of Columbia (“USAO-DC”) and the Money Laundering and Asset
Recovery Section (“MLARS”) of the Department of Justice’s Criminal Division (collectively “the
Government”). If your client accepts the terms and conditions of this offer, please have your client
execute this document in the space provided below. Upon receipt of the executed document, this
letter will become the Plea Agreement (hereinafter referred to as “this Agreement”).

Please include a notarized copy of the resolution of the Management Board of UniCredit
Bank AG which states that your client has authorized this Agreement and has empowered you as
its outside counsel to act on its behalf for purposes of this Agreement.

The terms of the offer are as follows:

1. Charges and Statutory Penalties

Your client agrees to plead guilty to a criminal Information, a copy of which is attached,
charging your client with conspiracy to violate the International Emergency Economic Powers Act
(“IEEPA”), 50 U.S.C. § 1701 et seq., and to defraud the United States, all in violation of 18 U.S.C.
§ 371. Your client hereby acknowledges that it has accepted this Agreement and decided to plead
guilty because it is in fact guilty of the charged offense, By virtue of the resolution of the
Management Board of UniCredit Bank AG (attached as Exhibit B), affirming that the Management
Board has authority to enter into this Agreement and has (1) reviewed the Information in this case,
the Statement of Offense (attached as Exhibit A), and the proposed Agreement or has been advised

Page |!
Case 1:19-cr-00128-BAH Document5 Filed 04/18/19 Page 2 of 17

on the contents thereof; (2) consulted with legal counsel in connection with this matter; (3) voted
to enter into this Agreement and to admit to the attached Statement of Offense; (4) voted to
authorize UniCredit Bank AG to plead guilty to the charge specified in the Information; (5) voted
to consent to the entry of the Stipulated Preliminary Order of Forfeiture/Money Judgment in this
action; and (6) voted to authorize the corporate officers identified below to execute this Agreement
and all other documents necessary to carry out the provisions of this Agreement.

Your client understands that a violation of 18 U.S.C. § 371 carries a maximum fine of
$500,000, or a fine of twice the gross gain or gross loss, whichever is greater, pursuant to 18 U.S.C.
§ 3571(d). UniCredit Bank AG may also be subject to a term of corporate probation of not less
than one year and not more than five years pursuant to 18 U.S.C. § 3561. The Court may also
order restitution pursuant to 18 U.S.C. § 3663. Fines imposed by the Court may be subject to the
payment of interest. Your client also understands that, pursuant to 18 U.S.C. § 3572 and Section
5E1.2 of the United States Sentencing Commission, Guidelines Manual 2018 (hereinafter
“Sentencing Guidelines,” “Guidelines,” or “U.S.S.G.”), the Court may also impose a fine that is
sufficient to pay the federal government the costs of any term of supervised release and period of
probation. In addition, your client agrees to pay a special assessment of $400 for its felony
conviction to the Clerk of the United States District Court for the District of Columbia.

UniCredit Bank AG’s plea will be tendered pursuant to Fed. R. Crim. P. 11(c)(1)(C).
UniCredit Bank AG cannot withdraw its plea of guilly unless the Court rejects this Agreement or
fails to impose a sentence consistent with the Agreement.

2. Factual Stipulations

Your client agrees that the attached Statement of Offense fairly and accurately describes
your client’s actions and involvement in the offenses to which your client is pleading guilty and
establishes guilt for the offense charged beyond a reasonable doubt. Please have your client sign
and return the Statement of Offense as a written proffer of evidence, along with this Agreement.

Your client agrees to appear before the Court through an authorized representative and to
admit its guilt to the offenses charged in the Information and to also appear for the imposition of
sentence. Your client agrees to accept the Statement of Offense attached hereto as the basis for its
admission of guilt, and admit these facts when its plea is entered before the Court. This Agreement
is contingent on your client’s acceptance of the Statement of Offense.

3. Additional Charges

In consideration of your client’s guilty plea to the above offenses, and the complete
fulfillment of all of the obligations under this Agreement, no additional criminal charges shall be
filed against UniCredit Bank AG, or its successors-in-interest, by the Government for any
violations by UniCredit Bank AG of United States economic sanctions law and regulations,
including IEEPA, that occurred between 2002 and 2011, to the extent that UniCredit Bank AG has
truthfully and completely disclosed such conduct to the Government as of the date of this
Agreement. Nor will the Government bring any civil or further criminal forfeiture action against
UniCredit Bank AG based on violations of United States economic sanctions laws and regulations,
including IEEPA, that occurred between 2002 and 2011, to the extent that UniCredit Bank AG has

Page 2
Case 1:19-cr-00128-BAH Document5 Filed 04/18/19 Page 3 of 17

truthfully and completely disclosed such conduct to the Government as of the date of this
Agreement. This Agreement provides no immunity or protection, in any manner, for individuals
from any criminal investigation or prosecution.

4, Sentencing Guidelines Analysis

The parties agree pursuant to U.S.S.G. § 8C2.10, the sentence is determined by applying
18 U.S.C. §§ 3553 and 3572, because, although the offense conduct to which UniCredit Bank AG
is pleading guilty is covered by U.S.S.G. § 2M5.1, Evasion of Export Controls; Financial
Transactions with Countries Supporting International Terrorism, that Guideline is not listed under
U.S.S.G. § 8C2.1 which governs criminal fines for organizations.

5. Agreed Sentence Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C)

Pursuant to Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure, UniCredit Bank
AG and the Government agree that a sentence of criminal forfeiture of up to $393,536,632, a fine
of $468,350,000, a period of three years of corporate probation, and a special assessment of $400
is an appropriate sentence and should be imposed by the Court in connection with your client’s
guilty plea to the Information, taking into account the inapplicability of the Sentencing Guidelines,
the nature and circumstances of the offense, the need for the sentence imposed to reflect the
seriousness of the offense, and the need for the sentence to promote respect for the law, to provide
just punishment for the offense, and to afford adequate deterrence to other criminal conduct, as
well as for the sentence imposed to protect the public from further crimes. 18 U.S.C. § 3553(a)(1).
UniCredit Bank AG and the Government agree that this is a reasonable and appropriate sentence,
which is sufficient, but not greater than necessary, to achieve the purposes of sentencing in light
of the factors set forth under 18 U.S.C. §§ 3553(a) and 3572. UniCredit Bank AG agrees that it
will not claim, assert, or apply for a tax deduction or tax credit with regard to any federal, state, or
local tax for any fine or forfeiture imposed pursuant to this Agreement, including the amounts paid
in satisfaction of the criminal forfeiture and fine.

UniCredit Bank AG further admits that the facts set forth in the forfeiture allegation with
respect to Count One of the Information and the Statement of Offense justify the court’s finding
that the proceeds of the charged conspiracy are at least $393,536,632. In connection with this
resolution, the.Bank agrees that it obtained at least $316,545,816 as a result of the offense charged
in Count One and agrees to forfeit this amount to the Government (the “Forfeiture Amount”), as
discussed below in Paragraph 14, The Government recognizes that UniCredit Bank AG has agreed
to pay $316,545,816 to the New York County District Attorney’s Office (“DANY”) in connection
with its concurrent settlement of its related criminal action. UniCredit has also agreed to pay the
following monetary penalties in connection with concurrent related regulatory actions: (a)
$157,770,000 to the Board of Governors of the Federal Reserve System (the “Federal Reserve”);
and (b) $405,000,000 to the New York State Department of Financial Services (“DFS”).
Accordingly, the Government agrees to credit up to $468,350,000 in payments made in connection
with these concurrent resolutions toward the criminal fine. Should UniCredit Bank AG not make
the payments to the Federal Reserve, DANY, or the DFS, UniCredit Bank AG further agrees that
it obtained up to an additional $76,990,816 as a result of the offense charged in Count One
(“Additional Forfeiture Amount”). UniCredit Bank AG agrees that a payment in the amount of
the Forfeiture Amount plus any associated transfer fees, shall be made by wire transfer pursuant

Page 3
Case 1:19-cr-00128-BAH Document5 Filed 04/18/19 Page 4 of 17

to instructions provided by the Government no later than fourteen (14) days after the signing of
this Agreement.

Except as may otherwise be agreed by the parties hereto in connection with a particular
transaction, your client agrees that in the event that, during the Term, it undertakes any change in
corporate form, including if it sells, merges, or transfers business operations that are material to
your client’s consolidated operations, or to the operations of any subsidiaries or affiliates involved
in the conduct described in the attached Statement of Offense, as they exist as of the date of this
Agreement, whether such sale is structured as a sale, asset sale, merger, transfer, or other change
in corporate form, it shall include in any contract for sale, merger, transfer, or other change in
corporate form a provision binding the purchaser, or any successor in interest thereto, to the
obligations described in this Agreement. UniCredit Bank AG agrees that the failure to include
these provisions in the transaction will make any such transaction null and void. Your client shall
provide notice to the Government at least thirty (30) days prior to undertaking any such sale,
merger, transfer, or other change in corporate form. The Government shall notify your client prior
to such transaction (or series of transactions) if it determines that the transaction(s) will have the
effect of circumventing or frustrating the enforcement purposes of this Agreement. Nothing herein
shall restrict your client from indemnifying (or otherwise holding harmless) the purchaser or
successor in interest for penalties or other costs arising from any conduct that may have occurred
prior to the date of the transaction, so long as such indemnification does not have the effect of
circumventing or frustrating the enforcement purposes of this Agreement, as determined by the

Government.

UniCredit Bank AG agrees to waive a pre-sentence investigation and report and consents
to any Government’s request that the Court conduct a sentencing hearing and impose the sentence

on the same date as the entry of the guilty plea.

UniCredit Bank AG and the Government further agree that the following condittons of
corporate probation are appropriate in this case, will be part of UniCredit Bank AG’s sentence,
and UniCredit Bank AG agrees to abide by them:

a. the applicable mandatory conditions of probation described in 18 U.SC.
§-3563(a)(1) and U.S.S.G. § 8D1.3(a);

b. UniCredit Bank AG shall not commit any felony violation of United States
Federal law, during the term of the probation;

C. UniCredit Bank AG shall continue to participate in, enhance, and abide its
compliance program and the compliance program maintained by UniCredit S.p.A.; and

d. UniCredit Bank AG shall continue to cooperate fully with the Government
in the manner set forth below in Paragraph 7.

Page 4
Case 1:19-cr-00128-BAH Document5 Filed 04/18/19 Page 5 of 17

6. Relevant Considerations

The Government enters into this Agreement based on the individual facts and
circumstances presented by this case and UniCredit Bank AG. Among the factors considered were

the following:

a. the nature and seriousness of the conduct described in the Statement of
Offense, which involved UniCredit Bank AG’s export of financial services and falsification of
business records for two years on behalf of an Iranian entity designated as a proliferator of weapons
of mass destruction, in violation of U.S. economic sanctions laws and regulations;

b. UniCredit Bank AG’s willingness to acknowledge and accept responsibility
under the laws of the United States for the actions of its officers, directors, employces, and agents,
as alleged in the Factual Statement;

c. UniCredit Bank AG’s remediation efforts taken to date;

d. UniCredit Bank AG’s agreement to continue to enhance its the Department
of the Treasury’s Office of Foreign Assets Control (“OFAC”) sanctions compliance program;

e. UniCredit Bank AG’s agreement to continue to cooperate with the
Government, as set forth in the Agreement;

f. UniCredit Bank AG’s cooperation with this investigation, including
conducting a thorough internal investigation, voluntarily making U.S. and foreign-based
employees available for interviews, producing documents to the Government, and collecting,
analyzing, and organizing voluminous evidence and information for the Government; and

g. UniCredit Bank AG’s failure to timely and voluntarily self-disclose the
conduct described in the Statement of Offense before the commencement of the investigation into
potential violations and UniCredit Bank AG’s failure to disclose related conduct at affiliated

UniCredit Group banks.

After considering fand g above, the Bank received a discount of 15% on the criminal fine.

7. Cooperation of the Defendant

In addition to the conditions of corporate probation set forth above, UniCredit Bank AG
shall cooperate fully with the Government in a manner consistent with applicable law and
regulations in any and all matters during the probation period. During the probation period, at the
request of the Government, UniCredit Bank AG shall also cooperate fully with other domestic law
enforcement authorities and agencies in any investigation of UniCredit Bank AG, its affiliates,
subsidiaries, or any of its present and former officers, directors, employees, agents, and
consultants, or any other party, in any and all matters. The obligation to cooperate with such
investigations commenced during the probation period shall continue, notwithstanding the
expiration of the probation period, until such investigation is concluded. Such cooperation shall
include, but not be limited to the following:

Page 5
Case 1:19-cr-00128-BAH Document5 Filed 04/18/19 Page 6 of 17

a, UniCredit Bank AG shall truthfully and completely disclose all information
with respect to the activities of UniCredit Bank AG and its current or former officers, directors,
agents, affiliates, consultants and employees concerning all matters about which the Government

shall inquire;

b. UniCredit Bank AG shall provide to the Government, upon request, any
non-privileged or non-protected document, record, or other materials in UniCredit Bank AG’s
possession, custody, or control, including collecting and maintaining all records that are potentially
responsive to the United States’ requests for documents located abroad so that these requests may

be promptly responded to;

c. UniCredit Bank AG shall use its best efforts to make available for
interviews or testimony, as requested by the Government, present or former officers, directors,
employees, agents, and consultants, in any and all matters concerning any act within the scope of
or related to the conduct described in the Statement of Offense or this investigation or relating to
other potential violations of sanctions. This obligation includes, but is not limited to, sworn
testimony before federal grand juries or federal trials, as well as interviews with domestic law
enforcement and regulatory authorities. Cooperation under this paragraph shall include, at the
request of the Government, identification of witnesses who, to UniCredit Bank AG’s knowledge,
may have material information conceming any act within the scope of or related to the conduct
described in the Statement of Offense or this investigation or other potential violations of

sanctions;

d. During the probation period, UniCredit Bank AG agrees to mainiain an
electronic database of Society for Worldwide Interbank Financial Telecommunications
(“SWIFT”) payment messages and all documents and materials produced by UniCredit to the
Government as part of this investigation during the period from 2002 through 2012 in electronic

format;

e. UniCredit Bank AG shall attend all meetings at which the Government
requests its presence and use its reasonable best efforts to secure the attendance and truthful
statements or testimony of any past or current officers, agents, or employees at any meeting or
interview or before the grand jury or at trial or at any other court proceeding concerning the
Government’s Investigation.

f. UniCredit Bank AG shall assemble, organize, and provide in a responsive
and prompt fashion, and upon request, on an expedited schedule, all documents, records,
information and other evidence in UniCredit Bank AG’s possession, custody or control related to
the Government’s investigation as requested by the Government or designated governmental
agency, including collecting and maintaining all records that are potentially responsive to the
Government’s requests for documents located abroad so that these requests may be promptly

responded to.

g. UniCredit Bank AG shal! provide to the Government any information and
documents that come to UniCredit Bank AG’s attention that may be relevant to the Government’s
investigation, as specified by the Government, including informing the Government of witnesses

Page 6
Case 1:19-cr-00128-BAH Document5 Filed 04/18/19 Page 7 of 17

who, to UniCredit Bank AG’s knowledge, may have material information concerning this ongoing
investigation.

h. UniCredit Bank AG shall provide testimony or information concerning the
conduct set forth in the Information and/or Statement of Offense including but not limited to
testimony and information necessary to identify or establish the original location, authenticity, or
other basis for admission into evidence of documents or physical evidence in any criminal or other
proceeding as requested by the Government or designated governmental agency. To the extent
documents above are in a foreign language, UniCredit Bank AG agrees it will provide, at its own
expense, fair and accurate translations of any foreign language documents produced by UniCredit
Bank AG to the Government either directly or through any Mutual Legal Assistance Treaties, or
other appropriate request for information held outside the United States,

i. Nothing in this Agreement shall be construed to require UniCredit Bank AG
to produce any documents, records or tangible evidence that are protected by the attorney-client
privilege or work product doctrine or other applicable confidentiality, criminal, or data protection
laws, To the extent that the Government’s request requires transmittal through formal government
channels, UniCredit Bank AG agrees to use its best efforts to facilitate such a transfer and agrees
not to oppose any request made in accordance with applicable law either publicly or privately.

j. UniCredit Bank AG shall bring to the Government’s attention all non-
frivolous allegations of criminal conduct by UniCredit Bank AG or any of its employees acting
within the scope of their employment, as to which UniCredit Bank AG’s Management Board,
senior management, or United States legal and compliance personnel are aware.

k. UniCredit Bank AG shall bring to the Government’s attention any
administrative, regulatory, civil, or criminal proceeding or investigation of UniCredit Bank AG
relating to Government's investigation.

8. Compliance Commitments

UniCredit Bank AG agrees to cooperate with the Government and abide by the following
terms:

a. UniCredit Bank AG agrees that any compliance consultant imposed by the
Federal Reserve on UniCredit Bank AG individually or together with its parent UniCredit S.p.A.,
and its affiliate UniCredit Bank Austria AG, shall, at UniCredit Bank AG’s own expense, submit
to the Government any report that it submits to the Federal Reserve subject to receiving the
required approvals and consents from the Federal Reserve, as applicable.

b. UniCredit Bank AG agrees to abide by any and all requirements of the
Settlement Agreement, dated April 15, 2019, by and between OFAC and UniCredit Bank AG
regarding remedial measures or other required actions related to this matter.

c. UniCredit Bank AG agrees to abide by any and all requirements of a Cease
and Desist Order, dated April 15, 2019, by and between the Federal Reserve and UniCredit Bank

Page 7
Case 1:19-cr-00128-BAH Document5 Filed 04/18/19 Page 8 of 17

AG, UniCredit S.p.A., and UniCredit Bank Austria AG regarding remedial measures or other
required actions related to this matter.

d. UniCredit Bank AG agrees to abide by any and all requirements of the
Consent Order, dated April 15, 2019, by and between the DFS and UniCredit Bank AG, UniCredit
S.p.A., and UniCredit Bank Austria AG regarding remedial measures or other required actions
related to this matter.

e. UniCredit Bank AG agrees to continue to implement a compliance and
ethics program designed to prevent and detect violations of U.S. sanctions laws and regulations
throughout its operations, including those of its affiliates, agents, subsidiaries, and joint ventures
whose operations include managing customer accounts for customers subject to sanctions
administered by OFAC, processing payments denominated in U.S. dollars, and directly or
indirectly supervising such operations,

f. UniCredit Bank AG agrees to continue to implement compliance
procedures and training designed to ensure that the relevant UniCredit Bank AG compliance
officer in charge of OFAC sanctions is made aware in a timely manner of any attempts by any
person or entity (including, but not limited to, UniCredit Bank AG's employees, UniCredit Bank
AG’s customers, financial institutions, companies, organizations, groups, persons, or agents) to
circumvent or evade U.S. sanctions laws, including but not limited to, apparent circumvention
attempts involving deceptive business practices, suspected front companies, withholding or
altering names or other identifying information. UniCredit Bank AG shall report to the
Government the name and contact information, ifavailable, of any entity that makes such a request.
UniCredit Bank AG further agrees to timely report to the Government any known attempts by any
UniCredit Bank AG employees to circumvent or evade U.S. sanctions laws.

g. UniCredit Bank AG agrees to continue to complete sanctions training,
covering United States, United Nations, and European Union sanctions and trade control Jaws for
all employees (1) involved in the processing or investigation of U.S. dollar payments and all
employees and officers who directly or indirectly supervise these employees; (2) involved in
execution of U.S. dollar denominated securities trading orders and all employees and officers who
directly and indirectly supervise these employees; and (3) involved in transactions or business
activities involving any nation or entity subject to U.S., U.N., or E.U. sanctions, including the
execution of cross-border payments.

h, UniCredit Bank AG agrees to continue to apply the OFAC SDN and
Blocked Persons lists to U.S. dollar transactions, acceptance of customers, and all U.S. dollar
cross-border SWIFT incoming and outgoing messages involving payment instructions or
clectronic transfer of funds.

i, UniCredit Bank AG agrees to not knowingly undertake any U.S. dollar
cross-border electronic transfers or any other U.S. dollar transactions for, on behalf of, or in
relation to any person or entity resident or operating in, or the government of, Jran, North Korea,
Syria, Cuba, or Crimea that is prohibited by U.S. law or OFAC regulations.

Page 8
Case 1:19-cr-00128-BAH Document5 Filed 04/18/19 Page 9 of 17

j. UniCredit Bank AG agrees that is shall notify the Government of non-
frivolous evidence of any potential violations of U.S. sanctions laws occurring during the period
of its conditional discharge (“Potential Violations”), UniCredit Bank AG further agrees that it will
provide the requisite notification to the Government of Potential Violations within thirty (30) days
of determining the existence of non-frivolous evidence of a Potential Violation.

k, UniCredit Bank AG agrees that it will report to the Offices annually
regarding remediation and implementation of compliance enhancements imposed or implemented
under its agreements with the Offices, the Federal Reserve, the DFS, or OFAC. Such report should
consist of information regarding the status of the Bank’s compliance with U.S. economic sanctions
laws and with any remediation required by the Federal Reserve or the DFS, The report will likely
include proprietary, financial, confidential, and competitive business information. Moreover,
public disclosure of the report could discourage cooperation or impede pending or potential
government investigations and thus undermine the objectives of the reporting requirement. For
these reasons, among others, the report and the contents thereof are intended to and shall remain
non-public, except as otherwise agreed to the parties in writing, or except to the extent that the
Offices determine in their sole discretion that disclosure would be in furtherance of the Offices’
discharge of their duties and responsibility or is otherwise required by law.

9. Acceptance of Agreement by the Court

The Government agrees, pursuant to Rule 11(c)(1})(C), to present this Agreement to the
Court for its approval. In accordance with Rule 1 1(c)(4) and (5), the Court may accept or reject
this Agreement. Ifthe Court accepts this Agreement, the Court will sentence your client to a three-
year term of probation including payment of a criminal forfeiture of up to $393,536,632 and a
criminal fine of $468,350,000, less any applicable credits, and a $400 special assessment. Your
client understands that if the Court accepts this Agreement, then the Court will embody in the
judgment and sentence the disposition provided for in this Agreement, pursuant to Rule I1(c)(4)
of the Federal Rules of Criminal Procedure.

10. Rejection of this Agreement by the Court

The parties understand that the Court may not agree that the sentence agreed to by the
parties is an appropriate one and may reject this Agreement pursuant to Rule | 1(c)(5) of the Federal
Rules of Criminal Procedure. Your client understands that if this happens, the Court, in accordance
with the requirements of Rule 11(c)(5), will inform the parties of its rejection of this Agreement,
and will afford your client an opportunity to withdraw the plea or maintain the plea. If your client
elects to maintain the plea, the Court will inform your client that a final disposition may be less
favorable to your client than that contemplated by this Agreement. Your client further understands
that if the Court rejects this Agreement, the Government also has the right to withdraw from this
Agreement and to be freed from all obligations under this Agreement, and may in its sole discretion
bring different or additional charges, including before your client enters any guilty plea in this
case. If the Court rejects this Plea Agreement or fails to impose a sentence consistent herewith,
and UniCredit Bank AG withdraws the plea or the Government withdraws from this Agreement,

the Plea Agreement shall be null and void.

Page 9
Case 1:19-cr-00128-BAH Document5 Filed 04/18/19 Page 10 of 17

11. Court Not Bound by this Agreement

In accordance with Paragraph 10 above, should the Court reject this Agreement, your client
elect to maintain the plea, and the Government fail to exercise its right to withdraw from this
Agreement, the parties further agree that a sentence of a fine of $468,350,000 constitutes a
reasonable sentence in light of all of the factors sct forth in 18 U.S.C. § 3553(a), should such a
sentence be subject to appellate review notwithstanding the appeal waiver provided below.

Your client understands that should the Court reject this Agreement, your client elect to
maintain the plea, and the Government fail to exercise its right to withdraw from this Agreement,
the sentence in this case will be imposed in accordance with 18 U.S.C. § 3553(a). Your client
further understands that the sentence to be imposed is a matter solely within the discretion of the
Court. Your client also acknowledges in this circumstance that the Court is not obligated to follow
any recommendation of the Government at the time of sentencing. Your client understands that
neither the Government’s recommendation nor the Sentencing Guidelines are binding on the

Court.

Your client acknowledges that should the Court reject this Agreement, your client elect to
maintain the plea, and the Government fail to exercise its right to withdraw from this Agreement,
your client’s entry of a guilty plea to the charged offense authorizes the Court to impose any
sentence, up to and including the statutory maximum sentence. The Government cannot, and does
not, make any promise or representation as to what sentence your client will receive should the
Court reject this Agreement, your client elect to maintain the plea, and the Government fail to
exercise its right to withdraw from this Agreement. Moreover, it is understood that your client
will have no right to withdraw your client’s plea of guilty if the Court does not follow the
Government’s sentencing recommendation.

12. Reservation of Allocution

The Government and your client reserve the right to describe fully, both orally and in
writing, to the sentencing judge, the nature and seriousness of your client’s misconduct, including
any misconduct not described in the charge to which your client is pleading guilty. The parties
also reserve the right to inform the presentence report writer and the Court of any relevant facts,
to dispute any factual inaccuracies in the presentence report, and to contest any matters not

provided for in this Agreement.

Your clicnt further understands that the Government reserves its full right of allocution for
purposes of sentencing in the event the Court rejects the Agreement pursuant to Rule 1 t(c)(5) of
the Federal Rules of Criminal Procedure and your client does not maintain its guilty plea, or, if
your client withdraws its guilty plea, at any time. In such an event, the Government reserves its
right to recommend a sentence of a fine up to the maximum fine allowable by law and to describe
fully, both orally and in writing, to the sentencing judge the nature and seriousness of your client’s
misconduct, including misconduct not described in the charge to which your client is pleading

guilty.

Page 10
Case 1:19-cr-00128-BAH Document5 Filed 04/18/19 Page 11 of 17

13. Waivers

A, Venue

Your client waives any challenge to venue in the District of Columbia. UniCredit Bank AG
agrees that, should the conviction following this plea of guilty pursuant to this Agreement be
vacated for any reason, any prosecution may proceed in the District of Columbia.

B. Statute of Limitations

UniCredit Bank AG agrees that, should it withdraw its plea of guilty, should the Court
reject the plea or guilty, or should the conviction following your client’s plea of guilty pursuant to
this Agreement be vacated for any reason, any prosecution, based on the conduct set forth in the
attached Statement of Offense, that is not time-barred by the applicable statute of limitations on
the date of the signing of this Agreement (including any conduct that has been disclosed to the
Government during the course of this investigation that is not time-barred) may be commenced or
reinstated against your client, notwithstanding the expiration of the statute of limitations between
the signing of this Agreement and the commencement or reinstatement of such prosecution. It is
the intent of this Agreement to waive all defenses based on the statute of limitations with respect
to any prosecution of conduct set forth in the attached Statement of Offense that is not time-barred
on the date that this Agreement is signed.

c, Trial Rights

Your client understands that by pleading guilty in this case your client agrees to waive
certain rights afforded by the Constitution of the United States and/or by statute or rule. Your
client agrees to forego the right to any discovery or disclosures of information not already provided
at the time of the entry of your client’s guilty plea. Your client also agrees to waive, among other
rights, the right to be indicted by a Grand Jury, the right to plead not guilty, and the right to a jury
trial. If there were a jury trial, your client would have the right to be represented by counsel, to
confront and cross-examine witnesses against your client, to challenge the admissibility of
evidence offered against your client, to compel witnesses to appear for the purpose of testifying
and presenting other evidence on your client’s behalf. Your client would further have the right to
have the jury instructed that your client is presumed innocent until proven guilty, and that the
burden would be on the United States to prove your client’s guilt beyond a reasonable doubt. If
your client were found guilty after a trial, your client would have the right to appeal your client’s

conviction.

Your client acknowledges discussing with you Rule 11(f) of the Federal Rules of Criminal
Procedure and Rule 410 of the Federal Rules of Evidence, which ordinarily limit the admissibility
of statements made by a defendant in the course of plea discussions or plea proceedings if a guilty
plea is later withdrawn. Your client knowingly and voluntarily waives the rights that arise under
these rules in the event your client withdraws its guilty plea or withdraws from this Agreement
after signing it, except where the Court rejects this Agreement under Rule 11(c)(5).

Your client also agrees to waive all constitutional and statutory rights to a speedy sentence
and agrees that the plea of guilty pursuant to this Agreement will be entered at a time decided upon

Page 11
Case 1:19-cr-00128-BAH Document5 Filed 04/18/19 Page 12 of 17

by the parties with the concurrence of the Court. Your client understands that the date for
sentencing will be set by the Court.

Your client acknowledges and agrees that its counsel has rendered effective assistance,

D. Appeal Rights \ Wi
o

appeal the conviction in this case on any basis, including but not limited to claim(s) that (1) the
statute(s) to which your client is pleading guilty is unconstitutional, and (2) the admitted conduet
does not fall within the scope of the statute(s). Your client understands that federal law;
specifically 18 U.S.C. § 3742, affords defendants the right to appeal their sentences in certain
circumstances. Your client also agrees to waive the right to appeal the sentence in this case, “|~
including but not limited to any fine, forfeiture, award of restitution, term or condition of
probation, authority of the Court to set conditions of probation, and the manner in which the
sentence was determined, and also including the appeal of any sentence imposed if the Court
rejects this Agreement and neither party withdraws from the Agreement. In agreeing to this
waiver, your client is aware that your client’s sentence has yet to be determined by the Court.
Realizing the uncertainty in estimating what sentence the Court ultimately will impose, your
client knowingly and willingly waives your client’s right to appeal the sentence, to the extent
noted above, in exchange for the concessions made by the Government in this Agreement.
Notwithstanding the above agreement to waive the right to appeal the conviction and
sentence, your client retains the right to appeal on the basis of ineffective assistance of counsel, but

not to raise on appeal other issues regarding the conviction or sentence.

E. Collateral Attack A\ ol

Your client also waives any right to challenge the conviction entered or sentence imposed _y!
under this Agreement or otherwise attempt to modify or change the sentence or the manner in v owl).
which it was determined in any collateral attack available under law, except to the extent =i 4
such a motion is based on newly discovered evidence or on a claim that your client received” \- ¥
ineffective assistance of counsel. Your client reserves the right to file a motion brought Se
under 18 U.S.C. § 3582(c)(2), but agrees to waive the right to appeal the denial of such a motion.

Your client agrees to waive, insofar as such waiver is permitted by law, the right to n

a a

14, Forfeiture

UniCredit Bank AG agrees that the facts set forth in the Statement of Offense and admitted
by UniCredit Bank AG establish that the Forfeiture Amount, as alleged in the Information, is
forfeitable to the United States as proceeds obtained by UniCredit Bank AG or its subsidiaries or
traceable to or involved in the violations set forth in Count One of the Information, or as a
substitute res for proceeds. UniCredit Bank AG consents to the entry of the Stipulated Preliminary
Order of Forfeiture/‘Money Judgement attached as Exhibit C and agrees that the Stipulated
Preliminary Order of Forfeiture/Money Judgment shall be final as to your client at the time of
sentencing and become part of the sentence pursuant to Federal Rule of Criminal Procedure
32.2(b)(4)(A).

By this Agreement, and pursuant to the Stipulated Preliminary Order of Forfeiture/Money
Judgment, UniCredit Bank AG agrees to the entry, at sentencing, of a Final Order of Forfeiture

Page 12
Case 1:19-cr-00128-BAH Document5 Filed 04/18/19 Page 13 of 17

relating to the Forfeiture Amount in this action, less any applicable credit. Upon the transfer of
the Forfeiture Amount to the United States, UniCredit Bank AG shall release any and all claims it
may have to such funds, consistent with the Stipulated Preliminary Order of Porfeiture/Money
Judgment, and execute such documents as are necessary to accomplish the forfeiture of the
Forfeiture Amount. UniCredit Bank AG agrees that it shall not fite any petitions for remission,
restoration, or any other assertion of ownership or request for return relating to the Forfeiture
Amount, or any other action or motion seeking to collaterally attach the seizure, restraint,
forfeiture, or conveyance of the Forfeiture Amount, nor shall it assist any others in filing any such
claims, petitions, actions, or motions.

UniCredit Bank AG agrees that, if it does not pay the United States the Forfeiture Amount
within fourteen (14) days after the signing of the this Agreement, this Agreement permits the
Government to seek to forfeit any of its assets, real or personal, that are subject to forfeiture under
any federal statute, whether or not this agreement specifically identifies the asset. Regarding any
asset or property, UniCredit Bank AG agrees to forfeiture of all interest in: (1) any and all property,
real or personal, which constitutes or is derived from procceds traceable to the violation to which
it is pleading guilty; and (2) any substitute assets for property otherwise subject to forfeiture. See
18 U.S.C. § 981(a)(1)(C); 21 U.S.C. § 853(p); 28 U.S.C. § 2461. The Government may choose in
its sole discretion how it wishes to accomplish forfeiture of the property whose forfeiture
UniCredit Bank AG has consented to in this Agreement, whether by criminal or civil forfeiture,
using judicial or non-judicial forfeiture processes. If the Government chooses to effect the
forfeiture provisions of this Agreement through the criminal forfeiture process, UniCredit Bank
AG agrees to the entry of orders of forfeiture for such property and waives the requirements of
Federal Rule of Criminal Procedure 32.2 regarding notice of the forfeiture in the charging
instrument, announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the
judgment. UniCredit Bank AG understands that the forfeiture of assets is part of the sentence that

may be imposed in this case.

UniCredit Bank AG agrees that if it does not make its payments in full to the Federal
Reserve, DANY, and DFS, it further agrees to pay the Additional Forfeiture Amount. UniCredit
Bank AG agrees that any payment of the Additional Forfeiture Amount shall be subject to all of
the terms of the forfeiture provision outlined in paragraph 14. Should UniCredit Bank AG fail to
make its payments to these agencies, the Additional Forfeiture Amount will be due immediately

and paid pursuant to directions provided by the Offices.

UniCredit Bank AG agrees to waive all constitutional and statutory challenges in any
manner (including, but not limited to, direct appeal) 10 any forfeiture carried out in accordance
with this Agreement on any grounds, including that the forfeiture constitutes an excessive fine or

punishment.

15, Breach of Agreement

Your client understands and agrees that, if after entering this Agreement, your client fails
specifically to perform or to fulfill completely each and every one of your client’s obligations
under this Agreement, or engages in any criminal activity prior to sentencing, your client will have
breached this Agreement. In the event of such a breach: (a) the Government will be free from its
obligations under this Agreement; (b) your client will not have the right to withdraw the guilty

Page 13
Case 1:19-cr-00128-BAH Document5 Filed 04/18/19 Page 14 of 17

plea; (c) your client will be fully subject to criminal prosecution for any other crimes, including
perjury and obstruction of justice; and (d) the Government will be free to use against your client,
directly and indirectly, in any criminal or civil proceeding, all statements made by your client and
any of the information or materials provided by your client, including such statements, information
and materials provided pursuant to this Agreement or during the course of any debriefings
conducted in anticipation of, or afler entry of, this Agreement, whether or not the debriefings were
previously characterized as “off-the-record” debriefings, and including your client’s statements
made during proceedings before the Court pursuant to Rule 11 of the Federal Rules of Criminal

Procedure.

Your client understands and agrees that the Government shall be required to prove a breach
of this Agreement only by a preponderance of the evidence, except where such breach is based on
a violation of federal, state, or local criminal law, which the Government need prove only by
probable cause in order to establish a breach of this Agreement.

Nothing in this Agreement shall be construed to permit your client to commit perjury, to
make false statements or declarations, to obstruct justice, or to protect your client from prosecution
for any crimes not included within this Agreement or committed by your client after the execution
of this Agreement. Your client understands and agrees that the Government reserves the right to
prosecute your client for any such offenses. Your client further understands that any perjury, false
statements or declarations, or obstruction of justice relating to your client’s obligations under this
Agreement shall constitute a breach of this Agreement. In the event of such a breach, your client
will not be allowed to withdraw your client’s guilty plea.

16. Public Statements

UniCredit Bank AG expressly agrees that it shall not cause to be made, through their
attorneys, boards of directors, agents, officers, employees, consultants or authorized agents
(including contractors, subcontractors, or representatives), including any person or entity
controlled by any of them, any public statement contradicting or excusing any statement of fact
contained in the Statement of Offense. Any such public statement by UniCredit Bank AG, its
attorneys, boards of directors, agents, officers, employees, consultants, contractors,
subcontractors, or representatives, including any person or entity controlled by any of them, shall
constitute a willful and material breach of this Agreement as governed by Paragraph 15 of this
Agreement, and the Government would then be released from its obligations under this agreement.
The decision of whether any public statement by any such person contradicting or excusing a fact
contained in the Statement of Offense will be imputed to UniCredit Bank AG for the purposc of
determining whether the Agreement has been materially breached shall be in the sole and
reasonable discretion of the Government.

Upon the Government’s notification to UniCredit Bank AG of a public statement by any
such person that in whole or in part contradicts or excuses a statement of fact contained in the
Statement of Offense, UniCredit may avoid breach of this Agreement by publicly repudiating such
statement within seventy-two hours after notification by the Government. UniCredit Bank AG
shall be permitted to raise defenses and to assert affirmative claims in other proceedings relating
to the matters set forth in the Statement of Offense provided that such defenses and claims do not
contradict, in whole or in part, a statement contained in the Statement of Offense. This paragraph

Page 14
Case 1:19-cr-00128-BAH Document5 Filed 04/18/19 Page 15 of 17

does not apply to any statement made by any present or former officer, director, employee, or
agent of UniCredit Bank AG in the course of any criminal, regulatory, or civil case initiated against
such individual, unless such individual is speaking on behalf of UniCredit Bank AG. Subject to
this paragraph, UniCredit Bank AG retains the ability to provide information or take legal positions
in litigation or other regulatory proceedings in which the Government is not a party.

UniCredit Bank AG agrees that if they issue a press release or hold any press conference
in connection with this Agreement, UniCredit Bank AG shall first consult with the Government to
determine (a) whether the text of the release or proposed statements at the press conference are
true and accurate with respect to matters between the parties; and (b) whether the Government has
any objection to the release.

17, Prosecution by Other Agencies or Jurisdictions

This Agreement binds only the USAO-DC and MLARS. It does not bind any other United
States Attorney’s Office or any other office or agency of the United States government, including,
but not limited to, the Tax Division of the United States Department of Justice; the Internal
Revenue Service of the United States Department of the Treasury; or any State or loca! prosecutor.
These individuals and agencies remain free to prosecute UniCredit for any offenses committed
within their respective jurisdictions. This Agreement also does not bar or compromise any civil,
tax, or administrative claim pending or that may be made against your client. The USAO-DC and
MLARS agree to contact any prosecuting jurisdiction and advise that jurisdiction of the terms of
this Agreement and the cooperation, if any, provided by UniCredit.

18. Complete Agreement

No agreements, promises, understandings, or representations have been made by the parties
or their counsel other than those contained in writing herein, nor will any such agreements,
promises, understandings, or representations be made unless committed to writing and signed by
your client, defense counsel, and an Assistant United States Attorney for the District of Columbia
and an Attorney for the Money Laundering and Asset Recovery Section.

Page 15
Case 1:19-cr-00128-BAH Document5 Filed 04/18/19 Page 16 of 17

If the foregoing terms and conditions are satisfactory, your client may so indicate by
signing this Agreement and the Statement of Offense, and returning both to me no later than April

15, 2019.

Sincerely yours,

Jessie K. Liu
United States Attorney

g A: Maisel

er Vl

By:

Page 16

ichelle A. Zamarin
Assistant United States Attorneys

Brian A. Benczkowski
Assistant Altorney General
Criminal Division

Deborah L. Connor
Chief, Money Laundering and Asset

Recovery Section

Akar T_f Mi —

Margaret A. Moeser
Senior Trial Attorney
Case 1:19-cr-00128-BAH Document5 Filed 04/18/19 Page 17 of 17

DEFENDANT’S ACCEPTANCE

The Management Board of UniCredit Bank AG have hereby authorized, empowered and
directed me, on behalf of UniCredit Bank AG, to execute this Plea Agreement. | have read every
page of this Agreement and have discussed it with the Management Board of UniCredit Bank AG
and outside counsel for the bank, Clifford Chance US LLP. The Management Bsoard of UniCredit
Bank AG fully understand this Agreement and have authorized me to agree to it on behalf of
UniCredit Bank AG without reservation. UniCredit Bank AG enters into this agreement
voluntarily and of its own free will, intending to be legally bound. No threats have been made to
UniCredit Bank AG nor is UniCredit Bank AG under the influence of anything that could impede
its ability to understand this Agreement fully. UniCredit Bank AG is pleading guilty because it is
in fact guilty of the offense(s) identified in this Agreement.

UniCredit Bank AG reaffirms that absolutely no promises, agreements, understandings, or
conditions have been made or entered into in connection with its decision to plead guilty except
those set forth in this Agreement. UniCredit Bank AG is satisfied with the legal services provided
by it attorney in connection with this Agreement and matters related to it.

_—

5 8 . A 4
Date: 4 Ipr¢ LA ‘ thf Zita 2 Zal|
“ Andreas Frith “ VI

General Counsel
UniCredit Bank AG

ATTORNEY’S ACKNOWLEDGMENT

I have read every page of this Agreement, reviewed this Agreement with my client,
UniCredit Bank AG and fully discussed the provisions of this Agreement with my client. These
pages accurately and completely set forth the entire Agreement. I concur in my client’s desire to
plead guilty as set forth in this Agreement.

—_——.,

J.
Date: Apri) 1G, 2014 __ , “TY A~ _ (__

Aff
avid D. DiBari ————
Attorney for Defendant

 

Page 17
